Title: To George Washington from Benjamin Lincoln, 20 February 1789
From: Lincoln, Benjamin
To: Washington, George



My dear General
Boston Feby 20th 1789

I had the last evening the pleasure of receving your Excellencys very kind and welcome favour of the 31st Ulto—It will be pleasing indeed to our citizens, when they find that federal ideas increase in your part of the United States. Things here wear a complexion, which evince, that a large majority of our people are friends to the new constitution, and I am confident they will embrace the government with affection. Esteem it not, my dear sir, the language of adulation, when I tell your Excellency, that the late elections of President, and vice President, are so perfectly agreeable to the general voice of the people, that joy flashes in the countenance of every real federalist, whilst those of a different character, feeling a security therein, cannot but unite in applauding the wisdom of the electors.
When I left public life I had not the least idea of ever returning to it again, or that I should much interest my self in the affairs of this, or of the United States. I then supposed, that by the exercise of industry and œconomy, in the habits of which I was early educated, I should be able to give bread to my family in

the evening of life—But painful to relate, Things are changed from causes over which I had no controul.
From the deranged state of the continental funds, I was induced to vest the property I had therein, in uncultivated lands in the eastern part of this State, these will not now sell, or yeild any considerable profit—and from the disordered state of the finances of this common wealth, that little property I had in State securities, from which I expected to draw aid equal to the interest at the least, is no longer productive; and it seems to be the wish of many to annihilate the State debt, or pay it off in a manner as dishonest and unjust as have been the debts of Rhode Island. Many attempts have been made with success, to depreciate our public securities, and in proportion as they succeeded, is the aversion of many increases to the payment of them at any rate—Finding my self thus embarrassed, for I entered this war with no other property than a small New-England farm, a considerable part of which I spent during the contest, I accepted the office of Lieutenant Governour of this common wealth as the emoluments of that office, with the command of the Castle annexed, gave an honourable support to my predecessor—The command of the Castle was in the Gift of the Governour, I was not a favorite, consequently the office was withheld from me, though it had been a perquisite enjoyed by the Leiut. Governour from the first establishment of the Garrison—A committee of the General court was appointed to consider what would be a proper support for the Lieutenant Governour, they reported three hundred pounds, which was to be in addition to his pay as councillor, but from a certain influence in the house, joined with the aversion of many to grant monies however necessary, it was reduced to one hundred and sixty pounds, and I left to feel the chagrin, and mortification, arising from the great distinction made between me and my predecessor in office, with little hope that it would ever be altered. Thus sir after forty years close application to business, a number of them under your Excellencys eye, I am stripped of those means of support, upon which I had leaned with too much confidence, for my own interest and happiness; the consequence of which is that I must as a farmer, at this late hour of life, begin the world anew, in our eastern country, or offer my self as a candidate for some office in the new government; was I unconnected with a

family, I should not hessitate one moment which to do, but the change of removing would be painful to them, I must therefore adopt the latter. To your Excellency I am as fully known as to any one gentleman in the States—If there should be an opening for me to enjoy an office, which in your Excellencys opinion, I can fill with advantage to the public, and honour to my self, and one to which I can approach, with equal pretentions in every respect, as any other, permit me to hope for your Excellencys patronage.
Nothing I hope has been offered improper for me to say as it relates to my self—Nor can your Excellencys delicacy be wounded by this application, as it is now reduced to a certainty, that you are elected President of the United States—In the important event none enjoys more real happiness than him who has the honour of being with the highest esteem My dear General Your Excellencys most obedient humble servant

B. Lincoln

